[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]TERMS OF JUDGMENT
1. The Fair Market Value of the property is found to be $125,000.
2. The debt is found to be $435,467.04 as of November 29, 1994, with interest of 20% to continue until paid in full.
The debt is apportioned as follows according to the percentage obligations of the various parties, as modified by the parties' agreement.
Maynard A. Selmon (20%)              $82,656.76
Anthony R. Ferrigno, Trustee (8%)     31,026.32
    Jane E. Miller, Janice S. Miller and Elliot Miller (20%)               92,565.76
Estate of Richard L. Sandfur (20%)   102,749.00 CT Page 4316
Philip Gaynes (2%)                     8,056.56
Dram Realty (20%)                     79,470.76
Steven Chernock, Jr. (5%)             19,766.44
    John R. Chernock, Jr. (5%)            19,766.44 ----------- $435,467.04
3. Judgment of strict foreclosure to enter with the law day of May 30, 1995 for the defendants listed in paragraph 2 above, and subsequent law days in reverse order of their priority.
4. Appraisal fees of $2,525.00 are to be awarded.
5. Attorney's fees of $8,300.00 are to be awarded to the plaintiff.
6. Search of title of $150 is awarded as costs.
7. Taxation of costs to be filed by the plaintiff.
BY THE COURT,
LEVIN, JUDGE